Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 07, 2019

The Court of Appeals hereby passes the following order:

A20A0008. BRENT MONTS v. THE STATE.

      In 2009, Brent Monts entered a guilty plea to charges of incest and child
molestation. In 2019, Monts filed a pro se motion titled “Petition for Equitable Relief
from Judgment Due to Fraud.” The trial court construed Monts’s motion to be either
a motion to withdraw his guilty plea, which the trial court found to be untimely, or
a motion to vacate a void sentence, which the trial court found Monts failed to
explain how his sentence was void. Accordingly, on February 25, 2019, the trial
court dismissed Monts’s motion. Monts then filed his notice of appeal on April 9,
2019. We, however, lack jurisdiction.
      To be timely a notice of appeal must be filed within 30 days after entry of the
appealable order. See OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. See Couch
v United Paperworkers Intl. Union, 224 Ga. App. 721, 721 (482 SE2d 704) (1997).
Here, Monts filed his notice of appeal 43 days after entry of the trial court order he
seeks to appeal. Accordingly, because Monts failed to file his appeal within 30 days
after the entry of the order he seeks to appeal, his appeal is hereby DISMISSED for
lack of jurisdiction.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/07/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.